Fourth Court of Appeals
                               San Antonio, Texas
                                    March 25, 2015

                                 No. 04-14-00898-CV

                    IN THE ESTATE OF RAMIRO AGUILAR, JR.,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2012-PC-2800
                      Honorable Gladys B. Burwell, Judge Presiding


                                    ORDER
    Appellant's unopposed first motion for extension of time to file brief is hereby
GRANTED. Appellant's brief is due on or before May 16, 2015.




                                               _________________________________
                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court